NO. 07-10-0482-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 FEBRUARY 25, 2011

                         ______________________________


                     CHANCE W. FARNSWORTH, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                 NO. 15,407-A; HONORABLE DAN SCHAAP, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Chance W. Farnsworth, filed a notice of appeal challenging an order

entered by the trial court authorizing withdrawal of funds from his inmate account for

costs expended in the prosecution of a case for aggravated kidnapping, enhanced, in

2004. By letter from this Court dated January 4, 2011, Appellant was notified that

neither the required filing fee of $175 nor an affidavit of indigence in compliance with

Rule 20.1(c) of the Texas Rules of Appellate Procedure had been provided. Appellant
was admonished that failure to comply on or before February 3, 2011, might result in

dismissal of his appeal. Tex. R. App. P. 42.3(c). Appellant did not respond to this

Court's notice. Neither did he pay the required filing fee or file an affidavit of indigence.


       Accordingly, this appeal is dismissed, without prejudice, for failure to comply with

an order from this Court.



                                                  Patrick A. Pirtle
                                                      Justice




                                              2